DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 17-18 are objected to because of the following informalities:  
Regarding claim 1, line 3, “an evacuation lumen” should be “the evacuation lumen” of line 1
Regarding claim 17, line 3, “on external surface” should be “on an external surface”
Regarding claim 18, line 3, “pressure” should be “the pressure” of claim 1
Regarding claim 18, line 5, “flow” should be “the flow” of claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claim 1, the limitations “measuring a status of the evacuation lumen based on a reporting of at least one parameter including pressure and flow” and “initiating variation of the other out of pressure and flow” is considered new matter in view of the originally filed disclosure. For clarity, portions of the instant specification are being referred to by the paragraph numbers in the published version of this application (US 2019/0247566). Applicant cites ¶0210, ¶0102, and ¶0184 for written support. Upon further review, ¶0210 recites "controller 213 determines, for example, whether flow and/or pressure status is within parameters suitable for continuation of the cleaning process," which gives support for “measuring a status” using either flow or pressure. ¶0102 recites “in some embodiments of the invention, one or more sensors detect pressure within the bowel or cleansing system,” which gives support for “measuring a status” using pressure. ¶0184 recites “in some embodiments, upon a determination to purge evacuation channel 203, controller 213 reverses the pumping direction of pump 214.1, producing distal-acting pressure, and possibly flow,” which gives support for varying pressure and/or flow. However, these limitations in combination fail to disclose measuring one of pressure and flow and then varying the other of pressure and flow. In addition, the instant specification fails to define pressure and flow as alternates, so a person of ordinary skill in the art would not expect measuring pressure and then varying pressure as reading on the limitation “initiating variation of the other out of pressure and flow.” 
Claims 2-12 and 14-19 are rejected as failing to meet the written description requirement because they recite the above limitation due to their respective dependencies on claim 1 without rectifying the issue of written description. Claim 3 specifically also recites “changing a pressure or a rate of irrigation fluid supplied to the colon” which similarly lacks written description in the originally filed disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the join" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the join” will be interpreted as “the connection” of line 1.
Regarding claim 17, the limitation “a distal end” in lines 7-8, 9-10, 12, 14, and 16 are indefinite because each recitation introduces a new distal end and it is therefore unclear if each newly introduced distal end is in reference to the distal end of lines 5-6. In view of the instant disclosure and for examination purposes, each “a distal end” from lines 7-16 will be treated as “the distal end” of lines 5-6. 
Regarding claim 18, the limitation “the one
Claim 18 recites the limitation "the one or more sensors" in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the one or more sensors” is in reference to the “at least one sensor” of claim 1 or if the limitation is in reference to the “one or more sensors” of claim 18. For examination purposes, “the one or more sensors” of claim 18 will be interpreted as the “at least one sensor” of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shtul et al (WO 2011/083451, with US equivalent US 2013/0296771) discloses a system for cleaning body cavities that adjusts the system upon sensing “dangerously low pressure.”
Gordon et al (US 2011/0105845) and Zacharias (US 2010/0185150) disclose anti-clogging devices for cleaning body cavities that monitor pressure differentials with broadly defined thresholds.
Georgi et al (US 5096385) discloses a cleaning system that responds within the system to a zero flow rate / total occlusion in a similar way as to a 50% flow rate reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783